Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			          Information Disclosure Statement
	The prior art documents submitted by applicant in the Information disclosure Statements filed on 5/7/20 has been considered and made of record (noted attached copy of form PTO-1449). 								
	 
      Claims Rejection Under 35 USC - 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hanover et al (9,952,452).

Regarding claim 2, Hanover et al discloses the second portion (322) is pivotably connected to the first portion by a hinge, the second portion being movable with respect to the first portion between the concealed state and the exposed state (see figure 6 and column 9, line 40 – column 10, line 26).  
Regarding claim 3, Hanover et al discloses the first portion (332) of the temple includes an attachment point configured to connect the first portion of the temple to the second portion of the temple (see figure 6).  

Regarding claim 5, Hanover et al discloses the mechanical connector (344) is a joint-type connector (see column 9, lines 45-50).  
Regarding claim 6, Hanover et al discloses a mechanical connector (354) positioned on the second portion (322) of the temple, wherein the mechanical connector is configured to: connect the second portion (322) of the temple to the first portion of the temple at the attachment point resulting in the concealed state, and disconnect the second portion (322) of the temple from the first portion of the temple at the attachment point resulting in the exposed state (see figure 6 and column 9, line 40 – column 10, line 43).  
Regarding claim 7, Hanover et al discloses the mechanical connector includes one of a snap feature, a twist to lock feature, a release mechanism, or a magnet (see column 9, lines 40-50).  
Regarding claim 8, Hanover et al discloses the mechanical connector is not exposed from an exterior of the eyewear in the concealed state (see column 10, lines 5-27).  

Regarding claim 10, Hanover et al discloses the electrical connector is accessible to a user in the exposed state and inaccessible to the user in the concealed state (see column 10, lines 5-27).  
Regarding claim 11, Hanover et al discloses an electrical component (318A) positioned within the frame and coupled to the electrical connector, wherein the electrical connector is configured to provide power to the electrical component (see column 9, lines 40-50).  
Regarding claim 12, Hanover et al discloses the electrical connector is configured to be connected to a power component in the exposed state (see figure 1D and claim 1).  
Regarding claim 13, Hanover et al discloses the electrical connector is a cable-type connector (see figure 1D).  
Regarding claim 14, Hanover et al discloses another temple adjacent the second side of the frame, wherein outer dimensions of the second temple are the same as outer dimensions of the first temple when the second portion of the temple is connected to the first portion of the temple (see figure 2, 10A and 10B).  
Regarding claim 15, Hanover et al discloses eyewear having selectively exposable feature comprises the eyewear having a frame and a temple comprising a first portion adjacent the frame and a second portion releasably connected to the first portion, the method comprising: moving the second portion of the temple of the eyewear with respect to the first portion of the temple in a first direction, thereby exposing a 
Regarding claim 15, claim 15 is mostly a mere repetition of the subject-matter of claim 1 in the word of method steps. The method steps consist of the broad steps of "moving", "exposing", and “connecting”. Therefore these steps would be inherently satisfied by the apparatus of the reference as modified.
Regarding claim 16, Hanover et al discloses eyewear having selectively exposable feature comprises moving the second portion of the temple in the first direction disconnects the second portion of the temple from the first portion of the temple (see figure 1D, 6, 6A, 7 and column, line 28 – column 11, line 1).  
Regarding claim 17, Hanover et al discloses eyewear having selectively exposable feature comprises disconnecting the power component from the electrical connector on the first portion of the temple upon one of a partial or complete transmission of the power to the battery (see figure 1D, 6, 6A, 7 and column, line 28 – column 11, line 1).  
Regarding claim 18, Hanover et al discloses eyewear having selectively exposable feature comprises upon disconnection of the power component to the electrical connector, moving the second portion in a second direction with respect to the first portion to re-conceal the electrical connector within the temple, wherein the second direction is opposite to the first direction (see figure 1D, 6, 6A, 7 and column, line 28 – column 11, line 1).  

Regarding claim 20, Hanover et al discloses eyewear having selectively exposable feature comprises moving step further comprises rotating the second portion of the temple with respect to the first portion of the temple about an axis defined by a hinge between the first and second portions (see figure 1D, 6, 6A, 7 and column, line 28 – column 11, line 1).  

					Art Pertinent
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Lin (9,726,904) teach eyewear with conductive temple joint which is considered pertinent to the claimed invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


11/21							    /Hung X Dang/
Primary Examiner, Art Unit 2872